In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent New York State Board of Parole setting petitioner’s minimum period of imprisonment at a length greater than one third of his maximum sentence, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated Spetember 12, 1978, which dismissed the petition. Judgment aifirmed, without costs or disbursements (see Matter of Russo v New York State Bd. of Parole, 50 NY2d 69). Titone, J. P., Mangano, Rabin and Gulotta, JJ., concur.